Citation Nr: 1602600	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-28 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for post-traumatic headaches due to head trauma.

2.  Entitlement to a compensable rating for mild high frequency sensorineural hearing loss of the left ear.

3.  Entitlement to an initial rating in excess of 50 percent for trauma/stressor-related disorder.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2010 and May 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The March 2010 denied the Veteran's claims for increased ratings for service-connected post-traumatic headaches due to head trauma and mild high frequency sensorineural hearing loss of the left ear.

The May 2015 rating decision granted service connection for trauma- and stress- related disorder with a noncompensable initial rating from August 13, 2013.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the November 2015 Board hearing, the Veteran's representative indicated that he had a disc containing the Veteran's treatment records from the Boston Healthcare System (HCS) and Bedford VA Medical Center (VAMC) updated through October 29, 2015.  However, the most recent VA treatment records associated with the claims file are dated September 2012.  Thus, it appears there may very well be existing records of pertinent VA treatment that have not been associated with the file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file any and all outstanding VA treatment records.

Additionally, during the November 2015 Board hearing, the Veteran testified that since April 2014, he has attended group therapy sessions at a recovery learning center affiliated with the National Alliance with Mental Illness (NAMI).  He described these sessions are led by a Certified Psychiatric Rehabilitation Practitioner (CPRP).  VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the Veteran's claims for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, the case must be remanded for the RO to obtain and associate with the claims file records of these group therapy sessions relating to the Veteran's psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VA HCS in Boston, Massachusetts and VAMC in Bedford, Massachusetts, and any associated outpatient clinics, dated from September 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  Also obtain copies of the Veteran's records from the NAMI-affiliated rehabilitation center, for the period from April 2014 to the present, as identified by the Veteran during his November 2015 Board hearing.  All attempts to secure this evidence must be documented in the claims file by the RO. If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and do each of the following: 

(a)  identify the specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO made to obtain those records; 
(c) describe any further action to be taken by the RO with respect to the claim; and 
(d) inform the Veteran that it he is ultimately responsible for providing the evidence. 

The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above development, readjudicate the claims on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

